Hon. W. Murrav Jordan                                   Opinion    No. M-1017
District   Attoiney
107 East Main                                           Re :   Must private        vehicles
Brady,   Texas    76825                                        used by volunteer          fire-
                                                               men in respondi~ng         .t:o
                                                               fi,re alarms       be equipped
                                                               with the audible          and
                                                               visual     si.gnals    required
                                                               by Section        124, Article
                                                               6701d,    Vernon’s      Civil
                                                               Statutes,       in order     to
                                                               quali.fy     such vehicle        as
                                                               an “authorized         emergency
                                                               vehicle”      and related
Dear   Mr.     Jordan:                                         q,uestions.

               You have asked       our opinion     as to the appli,cability          of
Section      124, Article    6701d,     Vernon’s    Civil  Statutes,       requi~ring
audio     and visual    warning     devices    for emergency     vehicles,      to volun-
teer    firemen   answering     fire    alarms    in their  personal       motor vehi.-
cles.      You ask our views       as follows:
                I! o . .The problem     is,   must every      volunteer
                fireman      equip  his pri.vate  auto with        such
                audibl,e     and visual   signals   ir order to be
                classi.fied      as an authorized       emergency      vehi-
                cle.      41.~0 may a volunteer     r’i!=;Inan have such
                ligh- s (unlighted)       on his vehicle       at times
                other     than when answering     fire     alarms.

                “Addit i,onally,  may the two alternately     flash-
                ing red lights    be located   inside  the vehicle
                in such a lr,zation    as they may be seen through
                both  the front   windshi.eld  and the rear window.”

                Sect,i,on 124 of Art:icle  670ld        was amended by         the   62nd
Legi.slsture      and now reads   in pertinent          part. as foll.ows:

                “Sec.   1,211. (a).    Every authorized        emergency
                vehicle    shal,l,  i.n addi ti.on t,o an”     other
                equipment     and distinctive     markings       requi,red
                                            -4962-
  .         -




Hon.   V.       Murray       Jordan,     page   2.       (M-1017)



                  by this        Act,  be    equipped       with a siren,  exhaust
                  whistle        or bell     capable       of giving  an audible
                  signa 1.

                  “(b)    Every school,         bus and every        authorized
                  emergency        vehicle      shall,     in addition        to any
                  other     equipment        and distinctive         markings       re-
                  quired      by this      Act,    be equipped       with     signal
                  lamps mounted as high and as widely                       spaced
                  laterally       as practicable,           which shall         be capa-
                  ble of displaying             to the front       two (2) alter-
                  nately      flashing       red lights      located      at the same
                  level     and to the rear two (2) alternately                       flash-
                  ing red lights           located      at the’same       level,     and
                  these     lights     shall      have sufficient         intensity
                  to be visible          at five       hundred    (500)     feet    in
                  normal      sunlight.
                  (1
                    .    .   .

                  “(d)  The alternately             flashing     lighting      described
                  in Subsections     (b)         and (c)     of this     section     shall
                  not be used on any             vehicle     other   than a school
                  bt?s or an authorized             emergency      vehicle.”

                  Section        2(d)     of Article       6701d,   defines      an   “authorized
emergency         vehi,cle”        to   include:

                  ?‘Vehicle~s   of the fire     department      (fire    patrol)
                           and private    vehicles     operated       by volunteer
                  hiiemen     while  answering     a fire   alarm.’

              It therefore      seems clear     that   the private    vehic1.e of a
volunteer     fireman,     answering   a fire    alarm may qualif:;     as an “author-
ized   emergency     vehicle”,     but only   if the vehicle       is equipped  as
provided    in Section       124 of Article     6701d.

            It additionally        follows      that   the private    vehicle    of a
volunteer   fireman   that will        be used for answering        fire    alarms   may
have the lighting     and audio        signals     required   by Section      124 on
his vehicle    at all. times     so as to be in a position            to make use of
such when responding        to fire     alarms.

              With respect   to locating      the prescribed    lj.Phts   inside
the vehicle      so as to be visible     front   and rear as required        by
Section     124, a question    of fact   arises   as to whether,     such an in-
stallati.on     meets the injunction     of Section     1,24 to mou,nt the signal

                                                       -4963-
Hon.    V.   Murray   Jordan,     page    3.      (M-1017)



lamps 'as high and as widely         spaced   laterally  as practicable".
In many cases     where there     is ample rear windshield     lateral
visibility,     such an installation      would probably   meet the stan-
dards     of the statute.


                                         SUMMARY

                      A private       vehicle    used by volunteer          fire-
               men to respond         to fire    alarms     must be equipped
               with the audible          and visual      signals    required       by
               Section      124, Article      6701d,     Vernon's    Civil     Sta-
               tutes,     in order      to qualify      such vehicle      as an
               "authorized        emergency    vehicle"      as defined       by
               Section      I(d),    Article   6701d,     Vernon's     Civil      Sta-
               tutes.      Such private       vehicles      may have such sig-
               nals    installed      when not in use to answer fire
               alarms.       The placement       nf such     visual    signals
               so as to satisfy           the pc,sition     requirements       of
               Section      124 is a matter        of fact     depending      on
               the vehicle        involved.




Prepared      by Lonny     F, Zwiener
Assistant      Attorney     General

APPROVED:
OPINION COMMITTEE

Kerns    Taylor,    Chairman
W. E.    Allen,    Co-Chairman

Bart Boling
Max Hamilton
Lewis Jones
William  Craig

SAM MCDANIEL
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant                                -4964-